Name: Commission Regulation (EC) NoÃ 1109/2008 of 6Ã November 2008 amending for the 100th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  politics and public safety;  free movement of capital
 Date Published: nan

 8.11.2008 EN Official Journal of the European Union L 299/23 COMMISSION REGULATION (EC) No 1109/2008 of 6 November 2008 amending for the 100th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 10 October 2008, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply, by adding three persons to the list given the information related to their association with Al-Qaida. (3) Annex I should be amended accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately. (5) The Commission will communicate the grounds on which this Regulation is based to the individuals concerned, provide them with the opportunity to comment on these grounds and review this Regulation in view of the comments and possible available additional information, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 2008. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries shall be added under the heading Natural persons: 1. Adil Muhammad Mahmud Abd Al-Khaliq (alias (a) Adel Mohamed Mahmoud Abdul Khaliq; (b) Adel Mohamed Mahmood Abdul Khaled). Date of birth: 2.3.1984. Place of birth: Bahrain. Passport No: 1632207 (Bahrain). Other information: (a) Has acted on behalf of and provided financial, material and logistical support to Al-Qaida and the Libyan Islamic Fighting Group, including provision of electrical parts used in explosives, computers, GPS devices and military equipment. (b) Trained by Al-Qaida in small arms and explosives in South Asia and fought with Al-Qaida in Afghanistan. (c) Arrested in the United Arab Emirates (UAE) in January 2007 on charges of being a member of Al-Qaida and the Libyan Islamic Fighting Group. (d) Following his conviction in the United Arab Emirates in late 2007, he was transferred to Bahrain in early 2008 to serve out the remainder of his sentence. 2. Abd Al-Rahman Muhammad Jaffar Ali (alias (a) Abd al-Rahman Muhammad Jaffir; (b) Abd al-Rahman Muhammad Jafir Ali; (c) Abd al-Rahman Jaffir Ali; (d) Abdul Rahman Mohamed Jaffer Ali; (e) Abdulrahman Mohammad Jaffar; (f) Ali Al-Khal; (g) Abu Muhammad Al-Khal). Date of birth: 15.1.1968. Place of birth: Muharraq, Bahrain. Nationality: Bahraini. Other information: (a) Bahrain-based financier and facilitator for Al-Qaida. (b) In January 2008, convicted by the Bahraini High Criminal Court for financing terrorism, undergoing terrorist training, facilitating the travel of others to receive terrorist training abroad, and for membership in a terrorist organization. Released after Court verdict and completion of his sentence. (c) Located in Bahrain (May 2008). 3. Khalifa: Muhammad Turki Al-Subaiy (alias (a) Khalifa Mohd Turki Alsubaie; (b) Khalifa Mohd Turki al-Subaie; (c) Khalifa Al-Subayi; (d) Khalifa Turki bin Muhammad bin al-Suaiy). Date of birth: 1.1.1965. Nationality: Qatari. Passport No: 00685868 (Qatar). Identity card number: 26563400140 (Qatar). Other information: (a) Qatar-based terrorist financier and facilitator who has provided financial support to, and acted on behalf of, the senior leadership of Al-Qaida, including moving recruits to Al-Qaida training camps in South Asia. (b) In Jan. 2008, convicted in absentia by the Bahraini High Criminal Court for financing terrorism, undergoing terrorist training, facilitating the travel of others to receive terrorist training abroad, and for membership in a terrorist organization. (c) Arrested in Qatar in March 2008. Serving his sentence in Qatar (June 2008).